DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art or record fails to teach or fairly disclose the method that includes “placing the stainless steel workpiece in an oxalic acid solution and performing supersonic oscillation; and the first electropolishing treatment uses the stainless steel workpiece as an anode and 10% to 15% perchloric acid as an electrolyte, and when a constant voltage is set as 12V to 15V, the first electropolishing treatment procedure is performed; and performing a second electropolishing treatment to the stainless steel workpiece, wherein the second electropolishing treatment uses the stainless steel workpiece after the first electropolishing treatment as an anode, and an electrolyte consists of ethanol, sulfuric acid and perchloric acid, and when a constant voltage is set as 12V to 15V, the second electropolishing treatment is performed to obtain the stainless steel workpiece after the second electropolishing treatment” as recited in claim 1.
Cheng (WO2020248340; English translation relied upon for reference herein) provides an electropolishing treatment method for a stainless steel workpiece (paragraph [0036]), comprising following steps:  performing a first electropolishing treatment to the stainless steel workpiece (paragraph [0036]), wherein the first electropolishing treatment uses the stainless steel workpiece as an anode, the first electropolishing treatment procedure is performed (paragraph [0036-0037]); but fails to disclose placing the stainless steel workpiece in an oxalic acid solution and performing supersonic oscillation; and the first electropolishing treatment uses the stainless steel workpiece as an anode and 10% to 15% perchloric acid as an electrolyte, and when a constant voltage is set as 12V to 15V, the first electropolishing treatment procedure is performed; and performing a second electropolishing treatment to the stainless steel workpiece, wherein the second electropolishing treatment uses the stainless steel workpiece after the first electropolishing treatment as an anode, and an electrolyte consists of ethanol, sulfuric acid and perchloric acid, and when a constant voltage is set as 12V to 15V, the second electropolishing treatment is performed to obtain the stainless steel workpiece after the second electropolishing treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        8/10/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726